FILE COPY



      Ex Parte Efrem G.
      CasillasAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 25, 2014

                                           No. 04-14-00081-CV

                                   EX PARTE Efrem G. CASILLAS

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

        On February 3, 2014, relator filed an original pro se petition for writ of habeas corpus.
The court has considered relator’s petition and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 25th, 2014.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1 This proceeding arises out of Cause No. 1999CI01979, styled Efrem G. Casillas v. Imelda L. Arocha, pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Jim Rausch presiding.